DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-26, 28-30, 33-34, 36-38, 40-45, 69 and 71-72 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and specie(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ‘a heat source’, ‘atleast one heat exchange unit’ must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33, 35, and 70, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 27; “a cooling interface(s)” and “cooling interface(s)” in line(s) 18 or 19 is unclear; whereas the assertion do not properly refer back to atleast one cooling interface as previously asserted, and thus each instance lacks antecedence; and further “at least one cooling interface” shall properly assert a plurality; whereas it appears that lines 18-19 intends to positively allow for selective autonomously delivery of liquid coolant to atleast one cooling interface undergoing heat removal while NOT autonomously delivering liquid coolant to atleast another cooling interface where heat is undergoing/not being removed) will be determined or accomplished without a sensing or detection means and a controller being included with or in communication between multiple cooling interfaces and valves thereof to process or determine which of the interfaces are undergoing heat removal or not removing heat. Going further, it is unclear if the last 5 lines of the claim is intended to only associated a level of liquid coolant to a float valve OR to a float valve, electric valve or mechanical valve; whereas the OR condition is asserted to separate the limitation(s) without explicitly associating the electric valve or mechanical valve in any clause having liquid level characteristics.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27, 33, 35, and 70, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Bash 2006/0272342).
Regarding Claim 27; Bash discloses a method for cooling a heat source (as set forth by abstract), comprising: a. providing a cooling system comprising at least one cooling interface in fluid communication with a first channel, a second channel (as constituted by channels extending respectively to/from 116), and a condenser (condenser-124—para. 0031), wherein said at least one cooling interface comprises a coolant inlet comprising a shut-off valve (whereas valve 118 is disposed in an inlet of channel 114—as depicted by Fig. 1A), at least one heat exchange unit (whereas 116 includes fins or other structures with large surface areas—as set forth by para. 0027), and a coolant outlet (outlet is constituted by the channel extending from the interface comprising an opening to exit coolant toward 122/124 and/or via connectors 136 thereof—para. 0033—as depicted by Fig.’s 1A-1B); b. directing heat from said heat source to said at least one heat exchange unit of said at least one cooling interface (as set forth by para.’s 0026-0027); c. directing a liquid coolant from said first channel to said at least one cooling interface (via coolant from 124 to 116—as set forth by Fig. 1A) and, in said at least one cooling interface, using said heat to subject said liquid coolant to a first phase transition to form a vapor coolant (as constituted by the heated refrigerant being condensed by the condenser-124—wherein para. 0068 further discloses a decrease in the refrigerant temperature reaching a saturation point then exiting the condenser as a liquid); d. directing said vapor coolant from said at least one cooling interface through said second channel to said condenser (as already set forth); and e. subjecting said vapor coolant to a second phase transition to form said liquid coolant -4-wherein (as already set forth): said shut-off valve is: (iI) an electric or mechanical valve that controls a level of liquid coolant in said at least one cooling interface (whereas the valve 118 is a controllable thermal electric valve—para.0064, and actuated based on changing condition detected by sensors—further set forth by para. 0084); the level of said liquid coolant in said at least one cooling interface is self-regulating by autonomously delivering liquid coolant to a cooling interface(s) undergoing heat removal (whereas corresponding valves are operated independently—para. 0028 such that the cooling interface(s) receive only a necessary amount; and further set forth by para.’s 0081-0084—wherein respective cooling interface(s) are manipulated by a controlled amount to increase or decrease the refrigerant flowing into the interface(s) according to a desired range of Delta.T).
  
Regarding Claim 33; Bash discloses the method of Claim 27, wherein an individual shut-off valve of an individual cooling interface of said at least one cooling interface is independently operable from another individual shut-off valve of another individual cooling interface of said at least one cooling interface (as already set forth).  

Regarding Claim 35; Bash discloses the method of Claim 27, wherein said at least one cooling interface comprises two or more cooling interfaces and wherein said two or more cooling interfaces are connected in parallel (as further set forth by para. 0025).  

Regarding Claim 70; Bash discloses the method of Claim 35, wherein said two or more cooling interfaces do not share said shut-off valve (as depicted by Fig. 1A—whereas each interface has separate valve(s) 118a-118n).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835